                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

PORTERS NECK LIMITED, LLC,                  )
                                            )
                         Appellant,         )
v.                                          )
                                            )       JUDGMENT
PORTERS NECK COUNTRY CLUB,                  )
INC.,                                       )       Case No. 7:21-cv-83-BO
                                            )
                         Appellee.          )

Decision by Court.

This action came before the Honorable Terrence W. Boyle, United States District Judge, for ruling
as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the Appellant's appeal shall be
dismissed with prejudice and this matter closed.

This Judgment Filed and Entered on August 16, 2021, and Copies To:
Jennifer B. Lyday                                   (via CM/ECF electronic notification)
Randolph M. James                                   (via CM/ECF electronic notification)
Thomas W. Waldrep, Jr.                              (via CM/ECF electronic notification)
Alexander C. Dale                                   (via CM/ECF electronic notification)
Benjamin E.F.B. Waller                              (via CM/ECF electronic notification)
Jenna F. Butler                                     (via CM/ECF electronic notification)
Paul A. Fanning                                     (via CM/ECF electronic notification)
Rebecca F. Redwine                                  (via CM/ECF electronic notification)
Parker W. Rumley                                    (via CM/ECF electronic notification)



DATE                                        PETER A. MOORE, JR., CLERK
August 16, 2021                             By:     /s/ Nicole Sellers
                                            Deputy Clerk




           Case 7:21-cv-00083-BO Document 11 Filed 08/16/21 Page 1 of 1
